DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Examiner acknowledges claims 11-19 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Do (JP 2005053125) and further in view of Kataniwa (JP 2011083896).
With regard to claim 1, Do discloses an inkjet printing apparatus [Para. 0016; Fig. 1] comprising: a waste ink tank (7) [absorber case; Para 0022] having an absorber (8) that absorbs ink discharged from a print head (6) [Para. 0019] that ejects ink [Para. 0003];
a counting unit (61) [Para. 0037] configured to count a waste ink amount discharged to the waste ink tank;
a timer (67) [Para. 0028] that measures an elapsed time from installation of the waste ink tank in the apparatus;
an acquiring unit (69) [Para. 0040] configured to acquire a waste ink retention amount by obtaining an evaporation amount of waste ink retained in the waste ink tank based on the elapsed time and subtracting the evaporation amount from the waste ink amount
Do does not disclose a setting unit that calculates a waste ink evaporation rate by using the evaporation amount and the waste ink amount, and that sets a threshold based on the calculated waste ink evaporation rate and a determination unit (43) [display unit; Para. 0028] configured to determine whether the waste ink retention amount does or does not exceed the threshold. .
Kataniwa teaches a setting unit (47) that calculates a waste ink evaporation rate by using the evaporation amount and the waste ink amount, and that sets a threshold based on the calculated waste ink evaporation rate and a determination unit (48) configured to determine whether the waste ink retention amount does or does not exceed the threshold [determines whether or not the waste ink tank (20) is full of the collected waste ink.

With regard to claim 2, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 and Do also discloses further comprising a maintenance unit [flushing processing or head cleaning processing; Para. 0062] configured to perform maintenance operation for the print head, wherein every time the maintenance unit performs maintenance operation, the counting unit counts the waste ink amount, the evaporation amount is updated and the waste ink evaporation rate is updated, and the setting unit sets the threshold based on the updated waste ink evaporation rate. [Para. 0062]
With regard to claim 5, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 but does not disclose wherein the setting unit sets a first threshold in a case where the waste ink evaporation rate is lower than a first predetermined value and sets a second threshold that is smaller than the first threshold in a case where the waste ink evaporation rate is higher than the first predetermined value.
However, the setting unit of Do modified, is capable of setting a first threshold in a case where the waste ink evaporation rate is lower than a first predetermined value and sets a second threshold that is smaller than the first threshold in a case where the waste ink evaporation rate is higher than the first predetermined value. [Para. 0036 & claim 8; the setting unit sets a flag (first threshold) when a discharge amount exceeds a preset threshold (predetermined value)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set a first threshold in a case where the waste ink evaporation rate is lower than a first predetermined value and sets a second threshold that is smaller than the first threshold in a case where the waste ink evaporation rate is higher than the first predetermined value since it has been held that 
With regard to claim 6, Do discloses all the limitations of claim 1 but does not disclose wherein the print head is capable of ejecting a first ink and a second ink that tends to thicken as compared to the first ink, and in a case where a ratio of the second ink to the waste ink amount is greater than a second predetermined value, the setting unit sets the threshold at a smaller value as compared to a case where the ratio of the second ink to the waste ink amount is smaller than the second predetermined value.
However, it has been held that the recitation that an element is “capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ138.
In addition, the setting unit of Do modified, is capable of setting a threshold at a smaller value as compared to a case where the ratio of the second ink to the waste ink amount is smaller than the second predetermined value. [Para. 0036 & claim 8; the setting unit sets a flag (first threshold) when a discharge amount exceeds a preset threshold (predetermined value)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set a threshold at a smaller value as compared to a case where the ratio of the second ink to the waste ink amount is smaller than the second predetermined value in a case where a ratio of the second ink to the waste ink amount is greater than a second predetermined value since it has been held that the provision of adjustability, where needed involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 9, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 and Do also discloses wherein in a case where the waste ink tank is replaced, the counting unit resets the waste ink amount, and the timer resets the elapsed time [Para. 0040].
claim 20, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 and Do also discloses a notifying unit (43) [display unit; Para. 0028] configured to make a notification that the waste ink must be replaced in a case when the waste ink retention amount exceeds the threshold.

Claims 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Do (JP 2005053125) in view of Kataniwa (JP 2011083896) as applied to claim 1 above, respectively, and further in view of Takahashi (US 2018/0154630).
With regard to claim 3, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 but does not disclose, further comprising a temperature sensor that detects an environment temperature, wherein the acquiring unit acquires the evaporation amount based on the elapsed time and the environment temperature detected by the temperature sensor.
However, Takahashi teaches a temperature sensor (not shown) [Para. 0081] that detects an environment temperature (S5) [Fig. 18], wherein the acquiring unit acquires the evaporation amount based on the elapsed time and the environment temperature detected by the temperature sensor [the environmental temperature are correlated with the evaporation amount; Para. 0080].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a temperature sensor to an inkjet printing apparatus so that the temperature during printing operation (during ink ejection operation) is maintained at a target regulated temperature.
With regard to claim 4, Do discloses all the limitations of claim 1 but does not disclose, further comprising a humidity sensor that detects an environment humidity, wherein the acquiring unit acquires the evaporation amount based on the elapsed time and the environment humidity detected by the humidity sensor.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a humidity sensor to an inkjet printing apparatus so that the temperature during printing operation (during ink ejection operation) is maintained at a target regulated temperature.
With regard to claim 7, Do's modified inkjet printing apparatus discloses all the limitations of claim 1, but does not disclose further comprising an estimating unit configured to estimate an ink density supplied to the print head, wherein in a case where an ink density estimated by the estimating unit is greater than a third predetermined value, the setting unit sets the threshold at a smaller value as compared to a case where the ink density is smaller than the third predetermined value.
However, Takahashi teaches an estimating unit (not shown) [Para. 0082; Fig. 18] configured to estimate an ink density supply to the printhead.
In addition, the setting unit of Do modified, is capable of setting a threshold at a smaller value as compared to a case where the ink density is smaller than the third predetermined value in a case where an ink density estimated by the estimating unit is greater than a third predetermined value. [Para. 0036 & claim 8; the setting unit sets a flag (first threshold) when a discharge amount exceeds a preset threshold (predetermined value)].
It would have been obvious to combine an estimating unit to the inkjet printing apparatus in order to perform recovery processing and it would have been obvious for one having ordinary skill in the art at the time the invention was made to set a threshold at a smaller value as compared to a case where the ratio of the second ink to the waste ink amount is smaller than the second predetermined value in a case where a ratio of the second ink to the waste ink amount is greater than a second .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Do (JP2005053125) in view of Kataniwa (JP 2011083896) and in view of Takahashi (US 2018/0154630) as applied to claims 7 above, and further in view of Loyd (2006/0087539).
With regard to claim 8, Do's modified inkjet printing apparatus discloses all the limitations of claim 7 and Do also discloses further comprising: a tank (not shown) [ink cartridge; Para. 0019] containing ink supplied to the print head; but does not disclose a supply flow path for connecting the tank to the print head and supplying ink to the print head; and a collection flow path for connecting the print head to the tank and collecting ink that has not been ejected from the print head, wherein the estimating unit estimates an ink density in a circulation flow path including the tank, the supply flow path, the print head, and the collection flow path.
However, Loyd teaches a supply flow path (12) for connecting a tank (16) to a print head (10) and supplying ink to the print head; and a collection flow path (14) for connecting the print head to the tank and collecting ink that has not been ejected from the print head.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a tank, a supply flow path connecting the tank to the printhead and a collection flow path connecting the print head to the tank to the inkjet printing apparatus of Do in order to recycle waste ink for reuse as replenishment fluid.
In addition, it would have been obvious to one having ordinary skill in the art wherein the estimating unit estimates an ink density in a circulation flow path including the tank, the supply flow path, the print head, and the collection flow path since it has been held that the provision of .

Allowable Subject Matter
Claims 10 and 22-23 is allowed.
Claims 10 and 22-23 are allowed because the prior art does not teach or make obvious acquiring a waste ink evaporation rate which is calculated by using an evaporation amount and a waste ink amount. It is this combination of limitations, in combination with the other features and limitations of claim 10 that makes this claim allowable over the prior art of record.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to because the prior art does not teach or make obvious a threshold which is set by a setting unit in a case where a waste ink evaporation rate is a first value is smaller than a threshold which is set by the setting unit in a case where the waste ink evaporation rate is a second value lower than the first value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853